UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6004



ROBERT U. BRABSON, JR.,

                                           Petitioner - Appellant,

          versus


JAMES S. GILMORE, III, Governor; RONALD J.
ANGELONE, Director, Department of Corrections,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-99-555)


Submitted:   February 23, 2001            Decided:   March 27, 2001


Before LUTTIG, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert U. Brabson, Jr., Appellant Pro Se. Mark Ralph Davis, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Brabson appeals the magistrate judge’s order* denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2000).   We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court. See Brabson v. Gilmore, No. CA-99-555 (E.D.

Va. Dec. 8, 1999).    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




     *
       The parties consented to the jurisdiction of a magistrate
judge under 28 U.S.C. § 636(c)(1) (1994).


                                 2